Citation Nr: 1014226	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an eye disorder 
manifested by glaucoma.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral wrist 
disorder.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for a birth defect 
manifested by a pre-mature birth and scoliosis.

9.  Entitlement to service connection for bilateral hearing 
loss. 
10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Connecticut Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1966.

This matter comes before the Board of Veterans; Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in part, denied the above 
claims.

In November 2005, the Veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.

In June 2006, the Veteran and his spouse presented testimony 
before the undersigned during a hearing at the RO.  A 
transcript of that hearing is of record.
The Board remanded the matter for additional evidentiary 
development in September 2007.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran requesting that the claims of service connection for 
headaches, an eye disorder manifested by glaucoma, a 
bilateral shoulder disorder, a bilateral wrist disorder, a 
skin disorder, a neck disorder, a low back disorder and a 
birth defect manifested by a pre-mature birth and scoliosis
be withdrawn.

2.  The Veteran does not have hearing loss that was caused or 
aggravated by an incident of service, or within one year of 
service discharge.

3.  The evidence is at least in equipoise as to whether the 
Veteran has bilateral tinnitus that began during active 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claims of service connection for headaches, eye disorder 
manifested by glaucoma, a bilateral shoulder disorder, a 
bilateral wrist disorder, a skin disorder, a neck disorder, a 
low back disorder and a birth defect manifested by a pre-
mature birth and scoliosis by the Veteran have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).






3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.



The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated in July 2004.  Additionally, the August 
2005 Statement of the Case (SOC) and April 2006 and February 
2010 Supplemental Statements of the Case (SSOCs) explained 
the general criteria to establish a claim for entitlement to 
service connection.  The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Furthermore, letters dated in March 2006 
and September 2007 provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the initial VCAA notice correspondence 
preceded issuance of the rating decision on appeal, and thus 
met the standard for timely notice.  There is no indication 
of any further available evidence or information to be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), records of VA and private outpatient 
treatment, and arranging for the Veteran to undergo a VA 
Compensation and Pension examination.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002).  In support of his claims, 
the Veteran has provided several lay statements and presented 
testimony before a Decision Review Officer and the 
undersigned.  The record as it stands includes sufficient 
competent evidence to decide the claims.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims on the merits.

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In this case, in February 2010, the Veteran submitted in 
writing that he wanted to withdraw his appeals of entitlement 
to service connection for headaches, an eye disorder 
manifested by glaucoma, a bilateral shoulder disorder, a 
bilateral wrist disorder, a skin disorder, a neck disorder, a 
low back disorder and a birth defect manifested by a pre-
mature birth and scoliosis.

The Veteran has withdrawn these appeals and there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and the claims for service 
connection for headaches, eye disorder manifested by 
glaucoma, a bilateral shoulder disorder, a bilateral wrist 
disorder, a skin disorder, a neck disorder, a low back 
disorder and a birth defect manifested by a pre-mature birth 
and scoliosis are dismissed.




Service Connection

The Veteran claims that service connection is warranted for 
hearing loss and tinnitus based on service incurrence.  The 
Veteran maintains that the noise exposure he experienced 
during service resulted in hearing loss and tinnitus.  The 
Veteran's Form DD-214 (Report of Separation from the Armed 
Forces) reveals his military specialty was that of an auto 
mechanic.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for hearing loss.  
However, service connection is warranted for tinnitus because 
the evidence is at least in equipoise as to whether the 
Veteran's bilateral tinnitus began during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.



The Veteran's service treatment records contains enlistment 
and separation audiological evaluations. Upon enlistment 
examination, in July 1963, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the right ear were -10, -5, -10, and -5, 
respectively; and in the left ear, -10, 0, -10, and -5, 
respectively.  Upon separation examination, in September 
1966, the puretone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right 
ear were -10, -10, -10, and -5, respectively; and in the left 
ear, -5, -10, -10, and 0, respectively.  

Although these test results demonstrated some fluctuations in 
hearing acuity, all of the results were within normal limits, 
and do not demonstrate "hearing loss" as that term is 
defined by law. Rather, they demonstrated better than average 
hearing acuity.

After service, the first medical evidence of record was a 
December 2003 private audiological report demonstrating a 
diagnosis of bilateral symmetrical moderate high frequency 
sensorineural hearing loss consistent with noise exposure.  
The examiner indicated that the Veteran has a history of 
noise exposure during his period of service as well as post-
service during his employment as a contractor.  At that time, 
the Veteran also reported a history of bilateral tinnitus.

In November 2005, the Veteran testified that he experienced 
noise exposure from rocket fire, heavy equipment, and 
airplanes while stationed in Da Nang, Vietnam.  In June 2006, 
the Veteran testified that he experienced noise exposure 
during service and ear protection was not provided.  Post-
service, the Veteran reported that as a contractor he 
regularly wears ear protection.  The Veteran's spouse 
testified that she began noticing the Veteran's hearing loss 
approximately ten years after they married, in July 1969.  





In December 2008, the Veteran underwent a VA examination, 
accompanied by a review of the claims folder.  Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

The Veteran reported hearing difficulty and tinnitus, which 
he related to military noise exposure.  Audiometric 
examination demonstrated the puretone thresholds in decibels 
at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz 
in the right ear were 15, 15, 65, and 70, respectively; and 
in the left ear, 15, 30, 60, and 70, respectively.  The 
puretone threshold average was 41 in the right ear and 44 in 
the left ear.  The Veteran was diagnosed as having severe 
sensorineural right ear hearing loss from 3000 to 4000 Hertz 
and mild to severe sensorineural left ear hearing loss from 
2000 to 4000 Hertz.   The Veteran was also diagnosed as 
having bilateral tinnitus.  Based on his clinical expertise 
and that the audiological evaluations during service were 
within normal limits, the examiner opined that the Veteran's 
hearing loss was not likely caused by or a result of military 
noise exposure.  With regards to tinnitus, the examiner 
indicated that the etiology was unknown; therefore, it was at 
least as likely as not that the Veteran's tinnitus was 
related to military noise exposure.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court, where the regulatory 
threshold requirements for hearing disability are not met 
until several years after separation from service, the record 
must include evidence of exposure to disease or injury in 
service that would adversely affect the auditory system and 
post-service test results meeting the criteria of 38 C.F.R. § 
3.385.  For example, if the record shows (a) acoustic trauma 
due to significant noise exposure in service and audiometric 
test results reflecting an upward shift in tested thresholds 
in service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) (from a brief of the VA Secretary).

The Veteran's service treatment records contain audiological 
evaluations upon enlistment and separation that demonstrate 
hearing within normal limits.  The first evidence of hearing 
loss was in 2003, more than 35 years after his separation 
from service.  The Veteran's wife has testified that she did 
not notice a decrease in the Veteran's hearing acuity until 
approximately 1979.  Additionally, a VA examiner opined in 
2008 that the Veteran's hearing loss was less likely than not 
related to service.  Based on the foregoing, service 
connection for hearing loss is not warranted.  The Board has 
considered the Veteran's own assertions pertaining to the 
etiology of hearing loss; however, as a layperson without a 
medical background and training his statement on causation 
cannot be dispositive and requires consistent medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As for the Veteran's claim for tinnitus, the Court has 
specifically held that a veteran is competent to testify that 
he experienced ringing in his ears in service and had 
experienced ringing in his ears ever since service.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
Veteran's claim is supported by the 2009 VA opinion that it 
is at least as likely as not that the Veteran's tinnitus is 
related to military noise exposure.  Accordingly, affording 
all reasonable doubt in the Veteran's favor, there is 
credible and competent evidence of intermittent ringing in 
the ears having begun during active service and to have 
continued chronically post-service, and medical nexus 
evidence diagnosing this condition as tinnitus and indicating 
that it began during active service.

In sum, the Board is denying the claim on appeal for service 
connection for hearing loss.  Since the preponderance of the 
evidence is unfavorable on the claim for service connection 
for hearing loss, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, 
the Board finds that the evidence is at least in equipoise in 
demonstrating that entitlement to service connection for 
bilateral tinnitus is warranted.  See Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Hickson v. West, 12 Vet. App. 247, 
253 (1999). 
ORDER

The Veteran having withdrawn his claim, the appeal for 
service connection for headaches is dismissed.

The Veteran having withdrawn his claim, the appeal for 
service connection for an eye disorder manifested by glaucoma 
is dismissed.

The Veteran having withdrawn his claim, the appeal for 
service connection for a bilateral shoulder disorder is 
dismissed.

The Veteran having withdrawn his claim, the appeal for 
service connection for a bilateral wrist disorder is 
dismissed.

The Veteran having withdrawn his claim, the appeal for 
service connection for a skin disorder is dismissed.

The Veteran having withdrawn his claim, the appeal for 
service connection for a neck disorder is dismissed.

The Veteran having withdrawn his claim, the appeal for 
service connection for a low back disorder is dismissed.

The Veteran having withdrawn his claim, the appeal for 
service connection for a birth defect manifested by a pre-
mature birth and scoliosis is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


